Thomas Bucklin died A.D. 1880, leaving three sons, three daughters, and two granddaughters, namely, Margaret Bucklin, sole child of a deceased son, and Eliza Sherman, sole child of a deceased daughter, both minors. He left a will by the first clause of which he gave, subject to debts and provisions in regard to advancements, to his three sons each one undivided eighth of his estate, and by the second clause he gave, subject as above, the remaining five eighths to trustees in special trust to hold one fifth thereof, for the use and benefit of each of his daughters and granddaughters, "subject to the powers, provisos, and limitations" following in the will. By the third clause he clothes the trustees with ample powers for the management of the trust estate, and directs them to pay to each of his three daughters, as often at least as once in six months, the net income of her one fifth of the trust estate. By the fourth clause he directs his trustees to appropriate to the support, benefit, and education of each of his granddaughters during her minority, so much of the net income of her one fifth as they shall deem expedient, and by the fifth clause, to pay to each of them, on her coming of age, as often as once in six months, the net income of her one fifth for her own use during her life. By the seventh and eighth clauses he limits the shares given to the daughters and granddaughters over on the death of each of them respectively in remainder.
Eliza Sherman is now twenty one years old. The trustees hold a fund of nearly $18,000 which they have retained and accumulated out of the net income of her share during her minority. The trustees file this bill for instructions as to what disposition they shall make of the fund.
We think it is clear that each daughter and granddaughter would have taken under the second clause the entire equitable interest in one fifth of the trust estate, subject to the provisos and limitations following, but for the subsequent limitations over. The limitations over cut down the equitable estate of each to a life estate, subject to said provisos and limitations except the limitations over. If there had been no such provisos or limitations each daughter and each granddaughter would have been entitled to the net income of her share from the death of the testator, *Page 384 
though it would doubtless have been the duty of the trustees to retain the net income of each granddaughter's share until her majority, unless she had a guardian to receive it for her. The question then is whether the will imposes any proviso or limitation by force of which the income or any portion of the income of the shares of the granddaughters during their minority is diverted from them to go elsewhere. The contention is that the fourth and fifth clauses do in effect impose such a limitation or proviso. It is argued that by the fourth clause only so much is to go to them during their minority as the trustees think expedient to allow, and that the trustees are only directed by the fifth clause to pay to them on their coming of age the net income of their shares subsequently, thus leaving the income which is accumulated during the minority undisposed of. The contention is that as to these accumulations, there is an intestacy. The fault of this reasoning is that it assumes that the granddaughters are only entitled to income so far as the trustees are expressly directed to pay it to them, whereas as equitable life tenants each of one fifth of the trust estate, they are entitled to the net income of that fifth during the entire period of their life tenancy by necessary implication, unless the contrary is expressed or clearly implied by the will. We find no such expression or clear implication. Doubtless the fourth clause implies that only so much of the net income of their shares shall go to them during their minority as the trustees see fit to allow, but that is not an implication that the residue shall not go to them when they come of age to receive it. The fact that the will provides for such allowances out of the net income of their shares during their minority affords an inference or implication that the testator regarded such income as theirs. It is contended that the second clause is to be construed as if it gave the trust estate to the trustees for the use of the daughters and granddaughters to the extent expressed in the subsequent clauses and no further. We do not think so. The second clause in our opinion clearly gives the trust estate for the use and benefit of the daughters and granddaughters, subject to the powers, provisions, and limitations indicated, which means subject only to them. It seems to us, judging from the structure of the will as well as from the expression of intent in the ninth clause, that it was the *Page 385 
purpose of the testator to put his daughters and granddaughters on an equality so far as he could do so with proper consideration for the infancy of the granddaughters, and it is not questioned but that the daughters became entitled to the entire net income of their shares from the death of the testator for the rest of their lives. We think there can be no doubt that under the second clause the shares of all the cestuis, granddaughters as well as daughters, vested in them immediately on the death of the testator. We instruct the trustees to pay to Eliza Sherman the amount retained and accumulated from the net income of her share during her minority. And see In re Buckley's Trusts, L.R. 22 Ch. Div. 583; Williams et al v. Bradley, 3 Allen, 270;Penrose's Appeal, 102 Pa. St. 448; Briggs v. Cragg, 26 Hun, 89.